Citation Nr: 0701784	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-22 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a status post medial meniscectomy with 
traumatic arthritis (a right knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to June 
1986 and from March 1989 to December 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In December 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In March 2005 and 
March 2006, the Board remanded the appeal for additional 
development.  


FINDING OF FACT

The veteran's residuals of a status post medial meniscectomy 
with traumatic arthritis are manifested by pain and 
crepitation on movement of the right knee joint, and are not 
characterized by of limitation of flexion to 20 degrees or 
limitation of extension to 15 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a status post medial meniscectomy with 
traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in October 2002, prior 
to the February 2003 from which this appeal ensued.  The 
February 2003 rating decision determined that an increased 
rating of 10 percent was warranted for the service-connected 
right knee disorder.  The claimant submitted a notice of 
disagreement with that decision, and, ultimately, it was 
determined in a July 2003 determination that the 10 percent 
rating should be effective to the date following separation 
from service - December 6, 1997.  He was issued an additional 
VCAA letter in August 2003.  Specifically, these documents 
notified him that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, an increased 
rating for the claimed disability is being denied and neither 
a rating nor an effective date will be assigned.  As such, 
there is no prejudice to the veteran with respect to any 
notice deficiencies related to the rating or effective date.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service VA medical records, and statements and 
testimony from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  The record includes a VA orthopedic 
evaluation report from November 2004.  The evidence of record 
is sufficient to make a decision without obtaining additional 
VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background

The record reflects that the veteran incurred a tear to the 
medial meniscus during his first period of service.  During 
his second period of service, he continued to have right knee 
complaints and underwent a partial medial meniscectomy in 
1997.  When examined by VA in February 1998, right knee scars 
were noted.  (The Board notes that a separate noncompensable 
rating is in effect for these scars.)  There was mild 
tenderness to palpation over the patella and along the joint 
line.  There was no effusion.  There was 1+ crepitus.  Range 
of motion showed extension of 0 degrees and flexion to 130 
degrees.  Anterior and posterior drawer site were negative.  
There was no ligament laxity, and his gait appeared normal.  
The assessment was residuals of right knee anterior cruciate 
ligament repair and medial meniscus repair with degenerative 
arthritis.  

Upon VA examination in November 2002, the right knee revealed 
range of motion from 0 to 140 degrees.  There was slightly 
increased translation on Lachman examination at 1+ with a 
good endpoint.  He had a negative anterior drawer.  He had no 
varus valgus, or posterior instability.  He had medial and 
lateral joint line tenderness, greater medially than 
laterally.  There was no patellofemoral pain.  he had 4+/5 
quadriceps strength and no effusion.  X-ray showed prior 
repair of an anterior cruciate ligament (ACL) tear.  There 
was mild narrowing of the medial compartment of the 
femorotibial joint.  

Subsequently dated VA treatment records which include 
pertinent findings regarding the right knee include a July 
2004 report.  At that time, the veteran had full range of 
motion of the right knee.  In November 2004, the veteran 
reported some right knee difficulty ever since the 1997 
surgery.  He complained of feeling instability, particularly 
when in a squatted or kneeling position.  He complained of 
rather constant pain which was aggravated by climbing, 
kneeling, and squatting.  He did not complain of any night 
pain.  He insisted that his knee dislocated in a lateral 
direction in a squatted or awkward position.  He said that he 
had been unable to return to work because of this condition.  

On exam, he walked with a normal gait.  He stood on his heels 
and toes without difficulty.  He complained of pain in the 
right knee, primarily laterally, with attempted deep knee 
bend.  In the recumbent position, there was no measurable 
atrophy of the right side as compared to the left, no 
swelling, or effusion about the right knee joint.  There was 
moderate painful subpatellar crepitation.  The examiner noted 
that the knee seemed stable, although when attempting to 
carry out a pivot shift maneuver he complained of some pain 
primarily laterally.  However, the knee seemed stable with 
regard to the anterior cruciate ligament and posterior 
cruciate ligament, as well as both medial and lateral 
ligaments.  X-ray showed a small rounded density projected 
over the right lateral joint space.  Prior ACL repair was 
noted.  

At the time of a video conference hearing in December 2004, 
the veteran testified as to the severity of his right knee 
condition.  The transcript is of record and has been 
reviewed.  

The claim was remanded in 2005 and 2006 for additional 
development, to include the obtainment of a December 2004 
examination report.  The report is of record and contains 
findings pertinent to the veteran's right knee scars.  It is 
noted that the report reflects that while he had right knee 
complaints, there were no scar residuals.  As noted earlier, 
service connection is in effect for the right knee scars and 
a noncompensable rating has been awarded.  See July 2003 RO 
rating decision.  That issue is not on appeal.  

Added to the record in October 2006 was a document entitled 
"14th Annual Vail Orthopedic Symposium - Trauma Update.  The 
document includes information about tibial plateau fractures 
and the use of periarticular plates.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, DC 5010 (1999).  Degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion a 10 percent 
rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 
(2006).

Under DC 5257, for other knee impairment, including recurrent 
subluxation or lateral instability of the knee, a 10 percent 
evaluation is provided for slight impairment.  A moderate 
degree of impairment is to be rated 20 percent disabling.  
For severe impairment a 30 percent rating is appropriate.  38 
C.F.R. § 4.71a, DC 5257 (2006).

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2006).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261 (2006).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given DC 
determines whether the DC is predicated on loss of range of 
motion.  If a musculoskeletal disability is rated under a 
specific DC that does not involve limitation of motion and 
another DC based on limitation of motion may be applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59. VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, it is noted that the veteran, through his 
representative has requested that he be scheduled for a 
contemporaneous examination regarding the right knee.  (See, 
for example, the informal hearing presentation from December 
2006.)  The representative asserts that the veteran has not 
adequately been examined for the severity of right knee 
condition since 2002.  The Board notes, however, that a more 
recent evaluation report is of record from late 2004.  It is 
concluded that this report adequately reflects the current 
residuals of the veteran's right knee condition and 
additional VA examination is not necessary at the current 
time.  

Following review of the evidence of record, it is concluded 
that an increased rating is not available under DC 5257 as 
there are no indications that the veteran's knee disorder is 
productive of lateral instability or recurrent subluxation.  
A higher rating is available under DC 5010 if the veteran's 
limitation of motion, to include consideration of whether 
there is functional limitation of motion, meets the 
requirements for a higher rating under either DC 5260 or 
5261.  This is not the case at this time. The clinical 
evidence of record does not reflect that the veteran's right 
knee disorder is productive of limitation of flexion to 30 
degrees or limitation of extension to 15 degrees.  See 38 
C.F.R. § 4.71a, DCs 5010, 5260, 5261.  In addition, the 
evidence does not raise a question that a higher rating is 
possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
complains of right knee pain.  However, the 10 percent 
evaluation assigned in this decision contemplates pain on 
motion to the extent demonstrated in this instance, and also 
contemplate exacerbations of the service- connected 
disabilities.  See 38 C.F.R. § 4.1 (veteran's disability 
evaluation encompasses compensation for considerable loss of 
working time from exacerbations or illnesses).  The Board 
finds that the functional impairment described in the 
clinical evidence and by the veteran is indicative of no more 
than the impairment contemplated by a schedular disability 
rating of 10 percent granted for his right knee under DC 
5010.

As to the medical document added to the record in October 
2006, it is noted that the information provided of his 
document is general in nature and does not address the 
specific facts of the veteran's claim before the Board.  As 
this generic medical journal or treatise evidence does not 
specifically state an opinion as to the severity of the 
veteran's current symptoms in relation to the appropriate 
schedular criteria, it is not deemed probative.  

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a status post medial meniscectomy with 
traumatic arthritis is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


